Order entered January 17, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01163-CV

                    IN RE THE COMMITMENT OF TIMOTHY HILL

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. CV-17-70005-V

                                           ORDER
       Before the Court is appellant’s January 13, 2020 unopposed motion for second extension

of time to file his brief. We GRANT the motion and ORDER the brief be filed no later than

February 12, 2020. We caution appellant that further extension requests will be disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE